ORDER
PER CURIAM.
We have before the Court an agreed motion to reverse the trial court’s judgment and to render a take nothing judgment pursuant to a settlement agreement by and between the parties and their respective attorneys.
This Court having considered the joint motion of the parties to reverse and remand for a take-nothing judgment filed herein on November 17, 1994, is of the opinion that the joint motion should be, and is hereby granted. It is therefore,
ORDERED that pursuant to Tex.R.App.P. 59(a)(1)(A) that:
(1) the judgment of the trial court is vacated;
. (2) the cause is remanded to the district court of Jasper County, Texas, for further proceedings regarding the rendition of judgment in accordance with the settlement agreement of the parties; and
*705(3) the cost of court shall be paid as per the settlement agreement of the parties.
This order to replace our order of December 7, 1994.
TRIAL COURT JUDGMENT VACATED.
REMANDED FOR ENTRY OF AGREED JUDGMENT.